\

 

 

; - -862
U.S. Department of Homeland Security Continuation Page for Form T-86
Alien’s Name File Number Date
FLORES-ACEVEDO, JESUS 209 449 127 10/05/2018
: Event No: KAN1910000024

 

 

 

I862-ADDRESS

 

NOHFICALION:

~ don \aue An \enmigvation Stodus, And
OECAUSE OF ICE fessuvre Feel Dhliqe a
10 \eave Ve Country Ky QO Sec etisak |
© X (+ ber ow Dec, 94,2012 |
Year to €ig\4 MY Case, Si8-oJ-03182}-G\4

i Le leaving tO Ne yxico C) \varez

 

oe | Je... Clores

Signature aa \ Title

 

 

 

 

Pages

 

 

 

Form J-831 Continuation Page (Rev. 08/01/07)
